 

 

uspsspxY
DOCUMENT |
ELECTRONICALLY FILED -[
UNITED STATES DISTRICT COURT poc# __ ||
SOUTHERN DISTRICT OF NEW YORK me
DATE FILED: .

 

 

 

 

 

 

 

 

KEVIN DORISCA,
Plaintiff, 18-cv-9756 (JGK)

- against - MEMORANDUM OPINION
AND ORDER

UNA RAWLS,

Defendant.

 

JOHN G. KOELTL, District Judge:

The pro se plaintiff, Kevin Dorisca, has filed suit against
the pro se defendant, Una Rawls, claiming that the defendant
engaged in violations of the Lanham Act. The plaintiff has also
moved for a preliminary injunction, requesting that the Court
order the defendant to provide the login credentials for various
accounts related to the plaintiff's business and to retract
allegedly false advertisements related to the plaintiff's
business. The defendant has moved to dismiss the plaintiff's
amended complaint under Federal Rule of Civil procedure 12(b) (1)
for lack of subject matter jurisdiction and under Rule 12 (b) (6)
for failure to state a claim upon which relief can be granted.

I.

The following allegation are accepted as true for purposes
of this motion.

In February 2013, the plaintiff and the defendant created

an “artisan natural hair care product line” called

 
“AnuNaturals.” Am. Compl. { 1. The parties created an email.
account, a PayPal account, an Instagram account, and a website
for the product line, which all contained the name
‘AnuNaturals.” Id. | 2 & p- 8. Sometime in 2014, the parties
changed the name of the product line to “Au Rebelle” but
retained the AnuNaturals email account, PayPal account,
Instagram account, and website. Id. q{ 3-4 & pp. 8-10, In August
2016, the AnuNaturals website domain was changed to reflect the
Au Rebelle name. Id. q 5. The plaintiff alleges that in May
2018, the defendant changed and withheld the passwords to the
AnuNaturals email and Instagram accounts. Id. § 6. The defendant
also created an Instagram account under the handle “@HairGarten"”
and a website, “HairGarten.com” Id. The plaintiff discovered the
HairGarten Instagram account and website on October 19, 2018.
Id. { 7.

Also on October 19, 2018, the plaintiff “create [d] a [s]ale
on www.AuRebelle.com” and informed customers of this sale. Id.
{ 8. On the same day, the defendant posted on the AnuNaturals
Instagram account that www.AuRebelle.com was “closed for good”
and that the new HairGarten website wag “our” - referring to Au
Rebelle’s -— new site. Id. 4 9 & p- 11. Photos of Au Rebelle
products appeared on the HairGarten website and posts from the
HairGarten Instagram account indicated that HairGarten was the

successor of AnuNaturals and Au Rebelle. Id. (@§ 10-11 & p. 11.

a

 
In addition, the defendant “change [d] and withh[eld] [the]
password to [the] Business Paypal account, issue[d] refunds to
customers . . . using Plaintiff[‘’s] personal bank account
attached to Paypal as a back up funding source, while retaining
the customers{‘] money in the Paypal Account.” Id. p. 10.

The plaintiff alleges that the defendant's actions violated
Section 43(a) of the Lanham Act, 15 U.S.C. §& 1125 (a) (1) (A)-(B),
and that this Court therefore has federal question jurisdiction
over this case. The plaintiff requests as relief the costs
associated with litigating this suit and 50 percent of
HairGarten’s profits. Am, Compl. p. 6. The plaintiff also moves
for a preliminary injunction, requesting that the Court order
the defendant to provide the plaintiff with the withheld login
credentials and to retract allegedly false advertisements
related to AnuNaturals and Au Rebelle. Dkt. No. 13. The
plaintiff submitted a declaration in connection with the
preliminary injunction motion that is substantively identical to
the amended complaint. Dkt. No. 14. The defendant contends that
there is no federal question jurisdiction and that the plaintiff
has failed to state a claim under the Lanham Act.

it.

The plaintiff's amended complaint is neither clear nor

complete enough to determine whether this Court has subject

matter jurisdiction over this action or whether the plaintiff

3

 
has stated a claim under the Lanham Act. The amended complaint
ig therefore dismissed without prejudice, sua sponte, under
Federal Rule of Civil Procedure 8 (a) (2).

Courts may dismiss a complaint sua sponte for noncompliance
with Rule 8(a)(2) when “the complaint is so confused, ambiguous,
vague, or otherwise unintelligible that its true substance, if

any, is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d

 

Cir. 1995) (quotation marks and citation omitted). Rule 8{a) {2)
provides that “fa] pleading that states a claim for relief must
contain . . . a short and plain statement of the claim showing
that the pleader is entitled to relief.” “{T]he purpose of Rule
8(a) (2) is to give fair notice of a claim and the grounds upon
which it rests so that the opposing party may identify the
nature of the case, respond to the complaint, and prepare for

trial.” Elektra Entm’t Grp., Inc. v. Barker, 551 F. Supp. 2d

 

234, 238 (S.D.N.¥. 2008) {quotation marks omitted) .

In this case, it is not clear from the amended complaint
which allegations are relevant to the plaintiff's Lanham Act
claims or how the plaintiff’s minimal allegations fit into his
claims. The plaintiff also does not suggest any connection
between the alleged Lanham Act violations and his requested
relief of 50 percent of HairGarten’s profits. The amended
complaint does not put the Court or the defendant on notice of

the nature of the plaintiff's claims, does not show that the

4

 
plaintiff is entitled to the relief he seeks, and is vague and
unintelligible enough that sua sponte dismissal under Rule
8(a){2) is warranted. See Simmons, 49 F.3d at 86, The amended
complaint’s deficiencies also prevent this Court from
determining whether it has federal question jurisdiction over
this matter. Therefore, the plaintiff's amended complaint is
dismissed without prejudice.

Moreover, the plaintiff’s motion for a preliminary
injunction is denied. The plaintiff£’s motion is supported only
by a short declaration recounting the facts in the amended
complaint. Among other deficiencies, the plaintiff has not made
the required showing of a likelihood of imminent and irreparable
injury if he does not receive the requested injunctive relief.
See Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60,
66 (2d Cir. 2007) (“Plaintiffs must demonstrate that absent a
preliminary injunction they will suffer an injury that is
neither remote nor speculative, but actual and imminent, and one
that cannot be remedied if a court waits until the end of trial
to resolve the harm.” (quotation marks omitted)); see also Int'l

Dairy Foods Assoc. v. Amestoy, 92 F.3d 67, 71 (2a Cir. 1996)

 

(“Irreparablie harm is injury for which a monetary award cannot
be adequate compensation.”). Because the plaintiff‘s claims are

not sufficiently clear, it is also impossible for the Court to

 
determine whether the plaintiff has shown a likelihood of
success on the merits.
CONCLUSION

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendant’s motion to dismiss for lack of subject
matter jurisdiction is denied as moot and the plaintiff's
amended complaint is dismissed without prejudice. The
plaintiff's motion for a preliminary injunction is denied. Any
amended complaint must be filed by June 7, 2019.

The Clerk is directed to close docket numbers 3, 7, and 13.
SO ORDERED.

Dated: New York, New York oo

May 10, 2019 AD Ae

\-"" John G. Koeltl
United States District Judge

 

 
